On "writ of certiorari (371 U.S. 939) to review the action of the United States Court of Claims in bolding that, in contract litigation concerning the finality to be attached to a contracting agency decision on a question arising under a “disputes” clause in a Government contract, the Court of Claims is not limited to the record made before the contracting agency but may receive evidence d& novo, the Supreme Court reversed (373 U.S. 709), holding that except where fraud is alleged the Court of Claims may not receive evidence outside the administrative record since both the language of the Wunderlich Act, 68 Stat. 81, 41 U.S.C. §§ 321-322, and its legislative history so indicate. The judgment of the court was vacated and the case remanded for further proceedings to determine whether or not, on the basis of the record on the dispute before the head of the contracting agency, the decision, adverse to the contractor, was vulnerable under the criteria of the Wunderlich Act.